Celebrezze, C.J.,
concurring in part and dissenting in part. I am mystified by the majority opinion. On one hand, it professes to reject the integrated plant theory urged by appellant. On the other hand, in a decision which reverses the Board of Tax Appeals in virtually every respect, the majority, in essence, applies the integrated plant theory to reach its desired result.
This court rejected the integrated plant theory in Southwestern Portland Cement Co. v. Lindley (1981), 67 Ohio St. 2d 417 [21 O.O.3d 261]. There we held that each particular item of property should be examined to determine its qualification for exemption. Equipment used directly in manufacturing is exempt. “Manufacturing” is defined by R.C. 5739.01(R) as the “transformation or conversion of material or things into a different state or form from that in which they originally existed and * * * the adjuncts used during and in, and necessary to carry on and continúe, production * * Further, R.C. 5739.01(E)(2) requires that to qualify for exemption, adjunct equipment must be used “directly in the production of tangible personal property * * * for sale by manufacturing.” In Southwestern Portland Cement Co., supra, at 421, we stated as follows:
“* * * The first step of determining when the manufacturing process begins and ends includes a determination of whether the process at issue is an excepted one or one that is preliminary or preparatory to manufacturing. In Interlake v. Kosydar (1975), 42 Ohio St. 2d 457, 459 [71 O.O.2d 436], this court stated the rule to be ‘[t]he manufacturing process for which a beginning and end must be determined is the one that produces the marketable product.’ See, also, Ohio Ferro-Alloys Corp. v. Kosydar, supra.
“The second step of determining if the equipment is used ‘during and in’ manufacturing includes a determination of whether the equipment may be classified as ‘adjunct’ * * *. In order to except equipment as ‘adjunct,’ the equipment must be auxiliary to the manufacturing process and it must be used at the same location where the production is occurring, used after the transforming or conversion has commenced, and be related to direct use or consumption in production.” (Emphasis added.)
Consistent with the foregoing, a determination can be made for each item involved in this appeal.
The board determined that the drum mixer integral to appellant’s plant was exempt as equipment used directly in manufacturing. The majority affirms this exemption and I concur.
The board denied exemption for the feed belt conveyor and Ramsey belt scale used in appellant’s operation. The conveyor transports the raw material (aggregate) to the drum mixer and the finished product from the drum mixer. The scale weighs the aggregate before it is introduced into the drum mixer. The majority reverses the board and grants an exemption on the theory that these items are “adjuncts” to the manufacturing process. The majority is simply wrong. Neither of these items is used after the *130transformation or conversion process has begun, Southwestern Portland Cement Co., supra. Rather, it is obvious that both items are used preparatory to the actual manufacturing in the drum mixer or after manufacture has been completed. Thus, the majority has no basis for reversing the board’s decision as to this equipment.
The board also denied exemption for the main conveyor belt and surge bin. These items are used to transport the finished product from the drum mixer and for its storage. The majority again reverses the board and grants an exemption on grounds this equipment was an adjunct to property used or consumed directly in the production of tangible personal property for sale by manufacturing. R.C. 5739.01(E)(2). The majority reasons that the main conveyor belt and surge bin are exempted under our holding in Hawthorn Mellody v. Lindley (1981), 65 Ohio St. 2d 47 [19 O.O.3d 234]. In Hawthorn Mellody, an ice cream manufacturer sought exemption for a refrigerant tank which stored ammonia and two other tanks which stored ice cream flavoring. The refrigerant tank was used to prevent spoilage during the processing of milk and ice cream and the other tanks mixed the ice cream with the flavoring during processing. Under these facts, this court held that the tanks were an adjunct to property used or consumed directly in production.
The facts of the instant case are entirely different. The main conveyor belt and storage bin are used after the processing or manufacture of the asphalt is complete, rather than during the processing stage itself. Neither is directly used in production. Additionally, this court noted in Hawthorn Mellody, supra, at 50, that “mere essentiality to the production of tangible personal property by processing is not sufficient to satisfy the direct use requirement of R.C. 5739.01(E)(2) * * *.” (Emphasis added.) Again, the majority has no basis upon which to grant appellant an exemption for this equipment.
The majority also overturns the board’s decision to deny exemption for the front-end loader and storage bins. The majority claims that this equipment is exempt pursuant to R.C. 5739.01(R). How? The front-end loader, storage bins and small conveyor belts are used to combine the raw materials (the aggregates) prior to the time these materials are transformed into the hot mix asphalt concrete in the dryer drum. There is no transformation or conversion of these raw materials into a different state or form at the combinational stage. The majority’s reliance on National Lime & Stone Co. v. Kosydar (1974), 38 Ohio St. 2d 206 [67 O.O.2d 228], is misplaced, for in that case the stone mixed by the front-end loaders was used directly in processing to maintain the customer’s desired blend, while here the front-end loader is used at a stage preliminary to the change of state or form. The majority’s exemption of this equipment is not justified by R.C. 5739.01(R).
The majority again reverses the board and declares that the control house is exempt to the extent that it controls or is allocable to exempt *131equipment. This determination essentially allows appellant a second chance to do what the board correctly decided appellant had not done during its appeal. Appellant failed to present to the board evidence of any allocation of control house equipment to non-taxable uses. The appellant has the burden of proving both the manner and extent of the error claimed in its appeal. Federated Dept. Stores v. Lindley (1983), 5 Ohio St. 3d 213, 215. Appellant failed to establish its right to an exception for the control house in its appeal to the board, yet the majority is now giving appellant another chance at an exemption. Additionally, I agree with the board’s determination that those repair parts which are used in conjunction with non-exempt equipment are likewise non-exempt.
Finally, even the majority is unable to find an exemption for the truck scales and I certainly concur.
In conclusion, I wish to add my observation that the board meticulously considered each item of equipment in issue and carefully applied the law of this state as enacted by the General Assembly. Today’s decision has abandoned our long-standing tenet not to disturb the board’s determinations unless they are found to be arbitrary, unreasonable or unlawful.3 The majority, for whatever reason, has deliberately and transparently disregarded logic, quashed Ohio’s statutes, and repudiated case precedent by substituting its own notion of what this state’s tax law should be. Such rewriting of the Tax Code is not, to my knowledge, among the functions of this or any other court.
For the foregoing reasons, I respectfully concur in part and dissent in part.

 In Southwestern Portland Cement Co., supra, at 421-422, we reiterated the standard by which we review the board’s factual determinations on appeal:
“In reviewing cases applying R.C. 5739.01(E)(2) and 5739.01(S) [now 5739.01(R)], this court will not overrule board findings of fact which are based on sufficient probative evidence. * * * [Citations omitted.] Moreover, this court has recognized that the Board of Tax Appeals is vested with wide discretion in determining the weight to be given to evidence and the credibility of witnesses, and its determination will not be disturbed absent a showing of patent abuse of discretion.”